In re Hood, Albert; — Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. KW93 1545; Parish of Lafourche, 17th Judicial District Court, Div. “A”, No. 102231.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he has filed more than 60 days ago. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.
KIMBALL, J., not on panel.